FILED
                               NOT FOR PUBLICATION                          OCT 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


GUSTAVO ADOLFO BARRIOS; JULIA                      No. 10-71151
GUADALUPE MARROQUIN,
                                                   Agency Nos. A071-602-075
               Petitioners,                                    A070-947-574

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Gustavo Adolfo Barrios and Julia Guadalupe Marroquin, natives and

citizens of Guatemala, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their application for asylum, withholding of removal, and protection under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      With respect to past harm, substantial evidence supports the BIA’s finding

that guerrillas targeted Barrios for recruitment because he had experience in using

military armaments and not on account of a protected ground, including his actual

or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992).

With respect to Barrios’s fear of future harm, Barrios testified he does not fear

persecution by the guerrillas if he returns to Guatemala. And, Barrios does not

challenge the BIA’s findings regarding his fear of future gang violence in

Guatemala. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

Thus, Barrios’s asylum and withholding of removal claims fail. See

Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001).

      Finally, Barrios does not challenge the BIA’s denial of CAT relief. See

Martinez-Serrano, 94 F.3d at 1259-60.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71151